Citation Nr: 1741180	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cancer of the face and scalp, to include as secondary to excessive ultraviolet (UV) exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Army from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he is entitled to service connection for skin cancer due to excessive sun exposure during his service from January 1967 to December 1969.  He has stated that this service included service in Ethiopia, Africa.  The Veteran's service treatment records indicate that the Veteran is Caucasian and has red hair (and presumably fair skin).  The electronic record, including the Veteran's DD 214 and a review of his service treatment records, does not indicate if the Veteran served in Ethiopia.  Although the Board believes he is credibly reporting his service in Africa, the record does not show the length of time he spent in Ethiopia.

Private treatment records show that the Veteran has been treated for basal cell carcinoma (1998) and squamous cell carcinoma (2012), as well as several removals of actinic keratosis.  The June 1998 record noted the Veteran's sister had a history of melanoma.  A February 2007 private treatment record noted that the Veteran was "outdoors a considerable amount both at work and off-work."  A November 2009 private treatment record noted the Veteran had "quite of bit of sun exposure throughout most of his life."  

A January 2012 letter from his private physician (Dr. L.D.H.) noted the Veteran was under his care for "pre-malignant and malignant skin lesions."  He had a previous excision of a squamous cell carcinoma and had numerous actinic keratoses.  "He served in North Africa during his military service and also states that he served in Vietnam.  Military service in these geographic areas are associated with higher skin cancer rates later in life."  The section "and also states that he served in Vietnam" has been scratched out. 

Given the above information, the claim must be remanded for the Veteran's service personnel records to determine his service in Ethiopia.  He also meets the low threshold for being afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records to determine the locations of his service, to include a period of service in Ethiopia, Africa.

2.  Schedule the Veteran for a VA skin examination.  After a review of the record, interview of the Veteran, and physical examination, the examiner should provide the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's skin disorders (basal cell carcinoma, squamous cell carcinoma, and actinic keratosis) are due to or related to his military service?  The interview should include information on the Veteran's sun exposure, and any sun burns he has received in life.

In providing this opinion, address the January 2012 private medical opinion and the Veteran's contention that his in-service sun exposure/sun burns resulted in his current skin disorders.

Provide explanations for all opinions expressed.

3.  Thereafter, the claims should be readjudicated.  If the full benefits sought on appeal are not awarded, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




